Citation Nr: 1625850	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-32 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987 and from August 2004 to November 2005; as well as service in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO), which, in part, denied service connection for a diabetes mellitus type II.  

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that diabetes has its onset during his deployment in in 2004 to 2005 as he has suffering from the symptoms of the condition that deployment in 2004-2005.  In a May 2013 statement he indicated that he did not have any issues with elevated glucose levels until he was deployed.  He stated that he gained a significant amount of weight while deployed and upon return, his levels were elevated.  He indicated that though the diagnosis was not formalized until 2009, he was already dealing with some of the symptoms while deployed, continuing until the diagnosis in 2009.

First, active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2015).  As the Veteran served in the National Guard, his ACDUTRA service should be verified since diabetes is considered a disease.

Next, the Veteran's claims file currently contains multiple letters from a J.M.B, PA of CentraCare Clinic-Long Prairie, who notes that he diagnosed the Veteran with diabetes in 2009 at his clinic.  Given that the earliest records from this clinician go back to 2011, and the Veteran has contended that he was showing "symptoms" before his diagnosis in 2009, outstanding records from J.M.B., PA specifically including records from his clinic related to the Veteran's diagnosis of diabetes, should be obtained.  

Finally, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The Veteran has evidence of current diabetes, as well as notations in his VA medical center (VAMC) records that he had glucose intolerance as far back as December 2006, before being diagnosed in 2009 with diabetes.  In the instant case, there is no VA examination opinion related to service connection for this condition.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claim for service connection for diabetes.  Accordingly, a VA examination is necessary.  38 C.F.R. § 3.159(c)(4) (2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact any appropriate source(s), to include the NPRC, Records Management Center (RMC), and the appropriate National Guard repository, to verify all of the Veteran's periods of ACDUTRA in the National Guard, and obtain any associated service personnel or treatment records not already of record.  

The RO should summarize the dates of any ACDUTRA service for the record.

2.  With appropriate authorization, obtain any outstanding private treatment records, specifically including those regarding treatment by J.M.B., PA of the CentraCare Clinic-Long Prairie, where the Veteran was diagnosed with diabetes in 2009.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed diabetes.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination. The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that diabetes began during active service or a period of ACDUTRA or is etiologically related to active service or a period of ACDUTRA? 

4.  After completing the requested action, and any additional notification and/or development warranted, the RO must readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




